Case: 21-116     Document: 18   Page: 1    Filed: 04/01/2021




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  In re: PIETRO PASQUALE ANTONIO SGROMO,
                     Petitioner
              ______________________

                         2021-116
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Northern District of California in
Nos. 4:15-cv-00701-JSW, Judge Jeffrey S. White, and 4:17-
cv-00205-HSG, Judge Haywood S. Gilliam, Jr.
                  ______________________

               ON PETITION AND MOTION
                  ______________________
PER CURIAM.
                        ORDER
   Pietro Pasquale Antonio Sgromo petitions this court for
a writ of mandamus directing the United States District
Court for the Northern District of California to grant Mr.
Sgromo relief in two separate cases. Mr. Sgromo also
moves to proceed in forma pauperis.
    The two cases referenced in the petition involved re-
lated disputes over royalty payments and compliance with
license agreements. The first case, Eureka Inventions, LLC
v. Bestway (USA), Inc., No. 4:15-cv-00701-JSW, resulted in
a settlement agreement in 2015. In March 2020, Mr.
Sgromo moved to enforce the agreement, which was denied
Case: 21-116    Document: 18     Page: 2    Filed: 04/01/2021




2                                              IN RE: SGROMO




on May 26, 2020. Mr. Sgromo did not timely appeal that
ruling, though he appealed other district court rulings in
that case to the United States Court of Appeals for the
Ninth Circuit. He now asks this court to direct the trial
court to “vacate [the] order denying the motion to enforce
the Settlement Agreement [and] remand with instructions
to enforce the Settlement Agreement.” Pet. at 1.
    In the second case, Bestway (USA), Inc. v. Sgromo, No.
4:17-cv-00205-HSG, the district court granted summary
judgment against Mr. Sgromo’s claim to royalties and
awarded fees and costs against Mr. Sgromo. Mr. Sgromo
appealed those decisions to the Ninth Circuit, which in De-
cember 2019 affirmed the judgment. Mr. Sgromo now asks
this court to “vacate the district court’s judgment, sum-
mary judgment order and” deny the fee request. Pet. at 1.
    Federal courts “may issue all writs necessary or appro-
priate in aid of their respective jurisdictions and agreeable
to the usages and principles of law.” 28 U.S.C. § 1651(a).
In general, three conditions must be satisfied for a writ to
issue: (1) the petitioner must demonstrate a clear and in-
disputable right to issuance of the writ; (2) the petitioner
must have no other adequate method of attaining the de-
sired relief; and (3) the court must be satisfied that the
“writ is appropriate under the circumstances.” Cheney v.
U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–81 (2004).
    Issuing a writ of mandamus in either case would not be
necessary or appropriate in aid of our jurisdiction because
these contract-related disputes do not fall within this
court’s limited jurisdiction. See 28 U.S.C. § 1295. In fact,
Mr. Sgromo has previously filed appeals in these cases to
the Ninth Circuit, including the very orders in the Bestway
case that he now wants this court to consider. We do not
have authority to overturn the Ninth Circuit. Nor can Mr.
Sgromo use a writ of mandamus to circumvent the fact that
he failed to timely appeal the Eureka order.
    Accordingly,
Case: 21-116      Document: 18    Page: 3   Filed: 04/01/2021




IN RE: SGROMO                                                   3



      IT IS ORDERED THAT:
      (1) The petition is dismissed.
    (2) The motion to proceed in forma pauperis is denied
as moot.
                                  FOR THE COURT

          April 01, 2021          /s/ Peter R. Marksteiner
              Date                Peter R. Marksteiner
                                  Clerk of Court
s31